Under the circumstances disclosed herein we find that the order for temporary alimony should be modified so as to provide that the plaintiff receive the sum of $75 weekly, which sum had been agreed to by the parties in a recent separation agreement. The order for temporary alimony should be upon condition that the case be tried promptly. Upon the trial, the financial ability of the defendant may be more thoroughly inquired into than upon affidavits. (See Bleiman v. Bleiman, 272 App. Div. 760.) Order unanimously modified accordingly and as so modified affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Peek, P. J., Dore, Cohn, Callahan and Shientag, JJ.